        Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                       Plaintiff,

       v.                                              Civil Action No. 3:15-cv-675 (JBA)

IFTIKAR AHMED,

                       Defendant, and

IFTIKAR AHMED SOLE PROP; et al
                                                       July 30TH, 2019
                       Relief Defendants.


DEFENDANT’S EMERGENCY MOTION FOR THE IMMEDIATE REMOVAL OF JED
 HORWITT AS RECEIVER AND TERMINATION OF RECEIVERSHIP DUE TO THE
 GROSS MISMANAGEMENT OF AND FALSE STATEMENTS MADE REGARDING
  THE ILLEGAL OCCUPANCY BY FORMER TENANT IN NYC APARTMENT #12F
                  OWNED BY RELIEF DEFENDANTS


       The pro se Defendant files this Emergency Motion for the Immediate Removal of Jed

Horwitt as the Receiver in this case due to the gross mismanagement of and repeated false

statements made to this Court and other parties regarding the now illegal occupancy by the

former tenant in NYC Apartment #12F owned by the Relief Defendant Diya Real Holdings.

       The Defendant also asks this Court to Order that the former tenant who is currently

illegally occupying Apt. #12F to immediately vacate the apartment as his continued occupancy

without a lease agreement approved by this Court is tantamount to squatting and is illegal. The

Defendant reserves all rights to all issues.




                                               1
          Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 2 of 11



          The behavior and conduct of the Receiver now is potentially complicit with the

commission of a crime2 and the Court cannot also be complicit in this illegal conduct. Enough is

enough. The Receiver submitted false statements to this Court and to all parties and his

unethical conduct is a blot on this Court and indeed the entire judicial process in this matter.



                            FACTS SURROUNDING APARTMENT #12F

          The Defendant lists the following facts for the Court and all parties:

          1. Apt. #12F was first rented on July 15th, 2016, as per this Court’s orders.

          2. The lease was extended for a period of one (1) year from July 15th, 2017 to July 14th,
             2018.

          3. The lease was further extended for a period of one (1) year from July 15th, 2018 to
             July 14th, 2019.

          4. The lease for the tenant expired on July 14th, 2019 and the lease was neither
             renewed nor extended.

          5. The Relief Defendants filed a Motion to Immediately Rent the Two NYC Apartments
             [Doc. #1220].

          6. The Receiver [Doc. #1237] and the SEC [Doc. # 1238] both opposed the Relief
             Defendants’ Motion. The Receiver had the opportunity to inform the Court that Apt.
             12F was actually occupied and conveniently did not do so since that information
             would directly contradict his opposition to the Motion to rent the two NYC
             apartments, which the Receiver had quite hypocritically opposed.

          7. The Defendant filed a Reply [Doc. #1239] to the Receiver and the SEC’s Opposition
             to rent the two NYC Apartments.

          8. The Relief Defendants have not yet filed a Reply to the Receiver’s and the SEC’s
             Opposition.

          9. The Defendant learned on July 29th, 2019, that the former tenant of Apt. #12F, whose
             lease expired July 14th 2019, is still and now illegally living in and occupying Apt.
             #12F with the blessings and knowledge of the Receiver.



2
    Lying to the Court is a crime punishable by law.
                                                       2
        Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 3 of 11



        10. The Defendant, the Relief Defendants, and upon information and belief, the Court,
            were not made aware of any extension or renewal of any lease with the former tenant
            of Apt. #12F who is currently still illegally now living in Apt. #12F, with the sole,
            illegal, and unilateral approval of the Receiver, beyond the expiration of the lease
            date. The Receiver has no authority to extend the lease or allow the current tenant to
            continue to occupy the apartment without explicit order of this Court and, thus, the
            Receiver has acted illegally and beyond his mandate.



                                            ARGUMENTS

        The Defendant has already stated in multiple filings with this Court why a Receiver was

not needed in this case and why this particular Receiver, who is explicitly biased towards the

SEC3, must be removed as Receiver. However, the situation has now come to such severity and

criticality where the Receiver is saying one thing publicly to this Court and all parties; and yet is

doing something totally contradictory, behind everyone else’s back and without any express

Order of this Court and the agreement or consent or consultation of the Defendant and Relief

Defendants.

        The Receiver has absolutely mismanaged the apartment, has placed the Estate in severe

jeopardy facing serious liability, has made blatantly false statements regarding the asset Apt.

#12F and has flagrantly violated Court Order.4

        First, the tenant’s lease expired on July 14th, 2019. The apartment should have been

vacated latest on July 15th, 2019. Indeed, the building management executives asked Ms. Ahmed

to confirm if the tenant had renewed the lease. Ms. Ahmed in turn referred the matter to the



3
   The Defendant assumes that the SEC does not know about the situation regarding Apt. #12F, but given
the seriousness of the current situation, the Court should insist on an affidavit from the SEC regarding
their knowledge of the current situation.
4
   This is particularly concerning, given the nepotism that is already being displayed by the Receiver
towards his desire to appoint Compass as the real estate broker for this Asset. See Doc. #1239 at 6-9.
5
   The Defendant believes that the Apartments should be rented and stands by his Reply [Doc. #1239], but
4
it This
   mustisbeparticularly
            done with concerning,
                        the consent of
                                    given
                                       all parties,
                                            the nepotism
                                                    with the
                                                          thatapproval
                                                                is already
                                                                        of the
                                                                           being
                                                                               Court
                                                                                 displayed
                                                                                     and inby
                                                                                            a legal
                                                                                              the Receiver
                                                                                                    and
towards his desire to appoint Compass as the real estate broker for this Asset. See Doc. #1239 at 6-9.
                                                    3
       Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 4 of 11



Receiver’s counsel as the Receiver is now managing the apartment. The Receiver’s counsel did

not respond to the building management’s query on June 17th, 2019.

       The building management executive again asked the Receiver’s counsel on July 26th,

2019 if the tenant had renewed the lease, stating that “[A]s per the building rules and regulations

management [of the building] must have a copy of the lease renewal” and that failure in

compliance will “jeopardize having [the] unit re-rented.”

       Instead of being honest and direct by stating that there is no tenant in Apt. #12F, the

Receiver’s counsel stated “[T]he Receiver will provide a copy of the renewal lease if such a

renewal lease is entered into.” Not only does the Receiver’s counsel not answer the question in a

clear manner, he deliberately implied that a renewal lease had not been entered into, without

informing the building management that the former tenant was currently living illegally in the

apartment. The Receiver also places the asset, and by extension, the Estate under serious liability

and insurance claims as the tenant is now effectively squatting in that apartment.

       In addition, the building management responds by stating that there will be a standard

$2,000 sublet charge on the July bill. Ms. Ahmed then advises her counsel that this amount

should not be paid as it was her understanding that the tenant had vacated Apt. #12F and there

was no renewal of the lease for that tenant. The Receiver’s counsel confirmed that the “Receiver

does not intend to pay the $2,000 sublet fee at this time” again implying that the apartment was

indeed empty and unoccupied. But the former tenant is still illegally occupying and effectively

squatting in Apt. #12F with the blessings of the Receiver!

       The Receiver is violating the building’s rules and regulations by not being honest and

direct with the building management regarding the status of occupancy of Apt. #12F, with Ms.

Ahmed, with the Defendant and by not bringing this up with the Court, even in his Opposition



                                                 4
        Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 5 of 11



[Doc. #1237] to the Relief Defendants’ Motion to Immediately Rent the Two NYC Apartments.

[Doc. #1220].

       The tenant is living in Apt. 12F illegally - beyond the expiration of the lease and

unilaterally facilitated by and with the unilateral approval by the Receiver only, itself an

illegal act. The Defendant and Relief Defendants do not know the rental amount, the building

does not know there is a tenant living in that Unit, and there are serious liability and insurance

issues with keeping a tenant illegally in a unit.

       Who knows if there is even a side-deal between the tenant and the Receiver? The Court

must order all correspondence of any nature between the Receiver, his counsel, and the former

tenant of Apt. #12F still illegally living there and his representatives, and any employees of

Compass and FTI to be produced to all parties immediately. The Receiver has lost all trust and

credibility to manage the assets in a neutral manner and in a manner to maximize the value of the

Estate and minimize expenses charged thereto, as governed by this Court’s Order. The Receiver

has instead astoundingly done the complete opposite and has placed the Estate at risk with

exposure to significant liability and insurance issues, while flagrantly violating building rules

and regulations. Given the extreme bias displayed by the Receiver against the Defendant, as

well as the Receiver’s extreme bias towards Compass, the Defendant strongly has reason to

believe that negotiations and deals are occurring without the knowledge of the rightful owners of

the Apartment or the approval of this Court.

       The Court must Order that the tenant immediately vacate Apt. #12F.5 Neither the

Defendant nor the Relief Defendants will assume any liability or responsibility for this illegal


5
  The Defendant believes that the Apartments should be rented and stands by his Reply [Doc. #1239], but
it must be done with the consent of all parties, with the approval of the Court and in a legal and
transparent manner. For the avoidance of any doubt, the former tenant is now an illegal squatter and
must be ordered to vacate the apartment immediately.
                                                    5
       Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 6 of 11



occupancy of Apt. #12F and reserve the right to hold the Receiver personally liable for any and

all damages ensuing from the current arrangement.

       The Receiver has repeatedly overstepped his mandate. The Court’s Order makes it clear

that “[I]f subsequently ordered by this Court… and with due regard for the interests of the

Defendant and Relief Defendants, the Receiver will be authorized to lease…” [Doc. #1070 at

14]. This Court has not ordered an extension or a renewal of the lease that expired on July 14th,

2019. The Receiver has not even sought approval from the Court for such renewal or extension.

Indeed, neither the Defendant nor the Relief Defendants even knew that the former tenant still

illegally occupied the unit. The Receiver has usurped judicial functions from the Court by his

actions. See Weil v. Neary, 278 U.S. 160 (1929) (Condemning undisclosed fee sharing

arrangement as taking the judicial function from the Court).

       For that reason alone, the Court must immediately terminate Jed Horwitt as the

Receiver in this case. The Court simply cannot and must not be a collaborating party to

such nefarious nepotism and illegal occupancy as engaged in and approved by the

Receiver. The Receiver has placed the Estate in serious harm by his actions and cannot be

relied upon to manage these assets.

       Second, the Relief Defendants and the Defendant have expended time, money and energy

on briefing a motion to immediately renew the NYC apartments [Doc. #1220, #1239]. The

Receiver, in his Opposition [Doc. #1237] deliberately failed to inform the Court that the tenant is

still illegally occupying Apt. #12F, being content to keep the tenant there, without Order of this

Court or without knowledge of the Defendant and Relief Defendants because it would directly

contradict his opposition to that motion. The Receiver has instead unequivocally stated that

“[K]eeping the Apartments Vacant is in the Interest of the Receivership Estate and is Consistent

with the Appointment Order” [Doc. #1237 at 2]. Not only that, the Receiver states that his
                                                 6
       Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 7 of 11



“operational decision to not rent them is entirely consistent with the Appointment Order.”

(emphasis added) [Doc. #1237 at 2]. Yet in reality, the Receiver has deceived the Court and

done the exact opposite of what it told the Court it was doing. The Receiver pathologically

makes false statements that suit his argument at that moment, a fact demonstrated repeatedly

over the very short tenure of both his and his counsels’ current engagement in this matter.

               Just whom is the Receiver trying to fool?

               What does “operational decision” mean?

               What does “not rent them” mean?

       A former tenant is currently illegally occupying Apt. #12F with the unilateral and illegal

agreement of the Receiver and the Receiver falsely states and represents to this Court and all

parties that the apartments are vacant! This is yet another example of the Receiver stating

whatever he wishes to at that time simply to suit his convenience. Yet, in this instance, the

Receiver has blatantly falsely stated to the Court that the apartments are vacant. That begs the

questions: why is the Receiver keeping the former tenant in Apt. #12F? What is the

arrangement? And why did the Receiver mislead the Court and all parties in his Opposition?

       Not only does the Receiver blatantly mislead this Court and the parties on the status of

the Apt. #12F, he also insists on an Order for a sale of the apartments and hypothetically even

states that “it is in the best interest of the Receivership Estate to keep the Apartments vacant

pending an order from this Court concerning the liquidation of the Apartments.” (emphasis

added). [Doc. #1237 at 4]. The Receiver has submitted a false statement to this Court on the

status of a frozen asset that is in dispute – the apartment, contrary to the Receiver’s repeated

misrepresentation in his motion, is not vacant. The Court must end this shameless and illegal

wastage of the assets that belong to the Defendant and Relief Defendants.



                                                  7
        Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 8 of 11



       The Court must immediately terminate the Receiver for submitting a false

statement to this Court and to the parties on the status of a significant asset that is frozen

under this Court’s orders.

       Neither the Defendant nor the Relief Defendants can trust that Jed Horwitt, as the

Receiver, will manage the properties and assets in a manner that is beneficial to the Estate, that is

legal and with any iota of honesty, given the example in this current situation. This current

situation is illegal, is placing the Estate is serious jeopardy with multiple violations and

significant liability and is also a serious violation of Court order that reflects poorly on the

honesty and integrity that a Receiver is supposed to bring with his appointment. The Receiver

has not acted in the best interests of the Estate and has placed the asset – an investment property

– at serious risk of losing value should the building management decide that the unit cannot be

rented, solely due to the actions of the Receiver. The former tenant illegally occupying the

apartment must be ordered to vacant the apartment immediately to rectify this situation.

       Third, the Receiver has violated Court Order. The Receiver has submitted a false

statement to the Court and the parties in this litigation on an asset worth $8-10MM under this

Court’s asset freeze Orders, has taken on serious and significant liability to the Estate, has not

been truthful to the management of the building, has violated Court Orders and has not taken into

“consideration the wishes of the Defendant and the Relief Defendants.” [Doc. #1070 at 7] This

“includ[es] but is not limited to management of… rental and maintenance of real property.”

[Doc. #1070 at 7]. The Court has not “subsequently ordered [an extension or renewal of the

expired lease]… and with due regard for the interests of the Defendant and Relief Defendants,

the Receiver will be authorized to lease…” [Doc. #1070 at 14].

       Lastly, upon information and belief, the Defendant believes that the Receiver claims that

the former tenant is currently occupying the Apt. #12F under a “use and occupancy”
                                                   8
        Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 9 of 11



arrangement. Neither the management of the building nor the Relief Defendants have consented

to such an arrangement, nor has this Court Ordered as such. Not only is an agreement required

in a “use and occupancy” (which Defendant and Relief Defendants have not seen or consented

to), the building management has not approved it, this Court has not ordered as such and “use

and occupancy” agreements are “a temporary agreement between the buyer and the seller that

allows one party the right to use and occupy the property for a set period of time. It's usually

put in place if the buyer needs to move into the property before ownership can be

transferred.”6 The former tenant is not a buyer and hence a “use and occupancy” agreement is

invalid and illegal to begin with. The Receiver has engaged in seriously illegal and unethical

activity and has violated Court Order and must be terminated immediately.

        The Court has not ordered this asset to be sold or monetized. The Receiver cannot enter

into any agreement with any former or prospective tenant without an express order of this Court

and without due consideration of the Defendant and Relief Defendants’ wishes.7



        WHEREFORE, for the Reasons stated in this Motion, the Defendant respectfully requests

that the Court (1) immediately terminate Jed Horwitt as the Receiver in this matter; and (2) order

the immediate vacancy of the illegal current occupancy of Apt. #12F by the former tenant.




6
  Forbes article “WHAT IS A USE & OCCUPANCY AGREEMENT? (AND HOW TO CREATE ONE THAT
WORKS)” by Tara Mastroeni at https://bit.ly/2Ysape1 accessed on July 29, 2019
7
  Neither the Defendant nor the Relief Defendants have seen any agreement, nor do they consent to any
such agreement. In a “use and occupancy” situation, the “buyer” is “not considered [a] tenant” and is not
“granted any tenant’s rights.” Forbes article. Idem. There has been no sale of Apt #12F, the Court has
not ordered that the monetization of Apt #12F occur and the former tenant is not a buyer of the apartment.
The former tenant is also not a tenant of that unit once the lease expired on July 15th, 2019. The former
tenant is living in Apt #12F illegally and must vacate the apartment immediately.
                                                    9
         Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 10 of 11



                                      Respectfully submitted,



Dated:    July 30TH, 2019             /s/ Iftikar Ahmed
                                      ____________________________
                                      Iftikar A. Ahmed
                                      C/O Advocate Anil Sharma
                                      Government Place East
                                      Kolkata 700069, India
                                      Tel: +91-983-008-9945
                                      Email: iftyahmed@icloud.com
                                      Pro Se




                                        10
      Case 3:15-cv-00675-JBA Document 1244 Filed 07/30/19 Page 11 of 11



                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




MR. NICHOLAS P. HEINKE, ESQ.                    MR. MARK L. WILLIAMS, ESQ.
U.S. Securities and Exchange Commission         U.S. Securities and Exchange Commission
Byron G. Rogers Federal Building                Byron G. Rogers Federal Building
1961 Stout Street, Ste. 1700                    1961 Stout Street, Ste. 1700
Denver, CO 80294                                Denver, CO 80294
(303) 844-1071                                  (303) 844-1027
e-mail: heinken@sec.gov                         e-mail: williamsml@sec.gov



MR. PAUL E. KNAG, ESQ.                          MS. KRISTEN LUISE ZAEHRINGER, ESQ.
Murtha Cullina, LLP                             Murtha Cullina, LLP
177 Broad Street, 4th Floor                     177 Broad Street, 4th Floor
Stamford, CT 06901                              Stamford, CT 06901
(203) 653-5400                                  (203) 653-5406
Fax: (203) 653-5444                             Fax: (860) 240-5758
e-mail: pknag@murthalaw.com                     e-mail: kzaehringer@murthalaw.com




                                              11
